Citation Nr: 1506039	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-19 272	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the larynx, status post total laryngectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

CS. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran's laryngeal cancer is not attributable to his active military service.

2.  Service-connected disabilities do not preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The Veteran does not have laryngeal cancer, status post laryngectomy, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify has been satisfied through a notice letter dated in March 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In March 2010, a medical opinion was rendered as to any possible nexus between the Veteran's laryngeal cancer and his purported exposure to ionizing radiation.  The Veteran has also received a VA advisory opinion, as required by 38 C.F.R. § 3.311(c) for radiation claims.  The Board has determined that no further medical opinions or examinations are necessary to adjudicate the claim on a presumptive and direct basis.  See 38 C.F.R. § 3.159(c)(4). 
II.  Analysis

Laryngeal Cancer

The Veteran asserts that his laryngeal cancer is due to exposure to ionizing radiation during active military service while serving as a nuclear weapons specialist and weapons fusing systems specialist in Bitsburg, Germany from 1964 to 1966.  

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease identified in accordance with 38 C.F.R. § 3.311.  Finally, a claimant is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement--that is, on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id. 

The term "onsite participation" is defined to mean:  (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  Laryngeal cancer is not identified as a disease for which presumption of service connection applies.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R.       § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

The Veteran, did not participate in a "radiation risk activity" as defined by the regulation, however, it is uncontroverted that he has been diagnosed with laryngeal cancer (surgical pathology report diagnosing the Veteran with squamous cell carcinoma of the larynx).  See March 2007 Treatment Record from Tallahassee Memorial Hospital.  This cancer is enumerated as being a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)( xxiv).  When there is evidence that a veteran has a radiogenic disease, Section 3.311 sets out specific requirements for the development of evidence.  38 C.F.R. § 3.311(a)(2)(b). 

The first step is a radiation dose assessment.  Section 3.311(a) requires that a request be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records that may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Pursuant to 38 C.F.R. § 3.311(c), the Under Secretary for Benefits must then determine the likelihood that the veteran's exposure to radiation in service resulted in his radiogenic disease.  If there is no reasonable possibility that the veteran's disease resulted from radiation exposure during service, the RO must be advised of the determination and rationale in writing.  Id. 

The Veteran's STRs are silent for any complaints, diagnosis, or treatment related to laryngeal cancer or exposure to ionizing radiation in service.  Indeed, the Veteran was not diagnosed with such until 2007, approximately 40 years following service.  See March and April VA Treatment Record.  Consequently, the presumption of service incurrence that applies for manifestation of any malignant tumor to a compensable degree with the first year after separation from qualifying service under 38 C.F.R. §§ 3.307, 3.309(a) is not helpful in this case.

Post-service private treatment records include a surgical pathology report diagnosing the Veteran with squamous cell carcinoma of the larynx.  

In a December 2009 memorandum, the Department of the Air Force (AF), Chief of AF Radioisotope Committee explained that the United States Air Force (USAF) Master Radiation Exposure Registry (MRER) revealed no internal or external radiation exposure data for the Veteran.  Additionally, while the MRER is the single repository for occupational radiation exposure monitoring for all USAF personnel dating back to 1947, there are existing cases where records, "especially [a Veteran's] DD Form 1141" were maintained in STRs or by the local unit and never forwarded for inclusion in the central repository.  The Chief also requested records pertaining to the Veteran's radiation exposure history from the Air Force Safety Center (AFSC).  The AFSC reviewed the Veteran's official personnel records from the National Personnel Records Center and determined that "the Veteran had the potential to be exposed to ionizing radiation from duties as a weapons fusing systems specialist and as a nuclear weapons systems specialist."  Based on this finding, they determined an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 200 mrem during his entire active duty service.  

In January 2010, the Director of the Compensation and Pension Service (Director) requested the Under Secretary for Health to provide an opinion and supporting rationale as to whether "it is likely, unlikely, or as likely as not the veteran's laryngeal cancer resulted from exposure to radiation in service."

In March 2010, in response to the Director's January 2010 memorandum, the Director of Radiation and Physical Exposures noted the Veteran's smoking history of one pack of cigarettes daily for 30 years and a history of alcohol abuse, and concluded that "it is unlikely that the Veteran's cancer of the larynx can be attributed to radiation exposure while in military service."  She based this opinion on the absence of a DD Form 1141, the December 2009 opinion issued by the Department of the AF, and the Interactive Radio Epidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH).  The clinician explained that the IREP of the NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's laryngeal cancer.  The program calculated a 99th percentile value for the probability of causation of 0.13 percent.  As a result, it was the Radiation and Physical Exposures Section of the VA Compensation and Pension Service's opinion that it was not likely that the Veteran's laryngeal cancer was caused by exposure to ionizing radiation during active military service, and also that the exposure dose determined by the Department of the Air Force was assumed to have occurred as a single dose in the first year of exposure, which increased the probability of causation.  

Subsequently, in March 2010, the Director determined there was no reasonable possibility that the Veteran's laryngeal cancer resulted from exposure to radiation in service.  The decision set forth the probable dose, the circumstances of exposure as reported by the Veteran; the Veteran's reported history; the Veteran's age at the time of exposure; and the time-lapse between exposure and onset of the disease in compliance with 38 C.F.R. § 3.311(c).

As indicated above, the Veteran asserts that his laryngeal cancer is due to exposure to ionizing radiation during active military service.  The Board has also considered the Veteran's statements that in 1967, after service discharge, he experienced symptoms to include a raspy voice and hoarseness several times a year to be competent evidence within his personal experience.  See June 2012 VA Form 9.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  The competent and credible evidence is against a finding that laryngeal cancer is related to any exposure to ionizing radiation.  Even with calculations made in the Veteran's favor, it was determined that the likelihood that exposure to ionizing radiation caused the cancer at issue was very low.  Additionally, while the Veteran reported having a raspy voice and hoarseness shortly after service, there has been no competent evidence linking such symptoms to his cancer that was not identified until decades later.  As noted above, it therefore cannot be said that his cancer manifested itself so soon after service, or that it is traceable to an radiation exposure during service.  There is simply no competent evidence that contradicts the medical opinion against the Veteran's claim.  The Board finds the objective clinical opinions by medical professionals aware of his history and symptoms more probative than the Veteran's statements.  The preponderance of the evidence is against the claim.

TDIU

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of laryngeal cancer.  See March 2009 and April 2009 VA Form 21-8940.

In an April 2010 rating decision the RO denied entitlement to a TDIU finding the Veteran was considered unemployable due to nonservice-connected conditions and that his service-connected disabilities of hearing loss and tinnitus did not meet the schedular requirements for a TDIU rating.  See 38 C.F.R. § 4.16(a)

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's service-connected disabilities include: (1) hearing loss, evaluated as 10 percent disabling; and (2) tinnitus, evaluated as 10 percent disabling.  His combined disability rating is 20 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The initial inquiry is whether the claimant is in fact unable to pursue substantially gainful employment.  

As indicated above, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of laryngeal cancer.  In determining whether a veteran is indeed unemployable, consideration may be not be given to impairment caused by non-service-connected disabilities.  The Veteran is not service connected for laryngeal cancer, so he does not meet the criteria for a TDIU based on laryngeal cancer, a nonservice-connected disability.  

Of particular significance, the evidence does not show, and the Veteran does not contend, that he is unable to secure and/ or follow a substantially gainful occupation by reason of his service-connected hearing loss and tinnitus.  See March 2009 and April 2009 VA Form 21-8940.  No competent evidence suggests that these disabilities combine to so adversely affect employability.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The preponderance of the evidence is against the claim for TDIU.


ORDER

Entitlement to service connection for squamous cell carcinoma of the larynx, status post total laryngectomy is denied.

Entitlement to a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


